HARALSON, J.
The account sued on in this case was previously verified, by affidavit of competent witness, under section 1804 of the code of 1896. The fact *521tliat the same was verified by affidavit was indorsed on the summons and complaint at the time of the bringing of the suit. The account thus verified was introduced in evidence by the plaintiff, without objection, and the defendant did not file an affidavit, denying on information and belief or otherwise, the correctness of the account. This evidence entitled the plaintiff to a judgment in the absence of any proof from the defendant, who offered none.
2. Moreover, the defendant tactitly admitted, and never denied, plaintiff’s claim.. He stated to P. A. Jackson, that plaintiff’s claim was §120.00 for which he offered him §85.00. “An offer of a suin' by way of compromise of a claim tactitly admitted, is receivable, unless accompanied with a caution that the offer is confidential." — Greenleaf on Evidence, § 192.
If a “debtor admit a particular item of an account, or any other fact meaning to make the admission as being true, this is good evidence; although the object of the conversation was to compromise an existing controversy." — Matthews v. Farrell, 140 Ala. 298, 309, 37 South. 325; Hartford Bridge Co. v. Granger, 4 Conn. 148.
There being no conflict in the evidence, the general charge was properly given for plaintiff.
Affirmed.
Dowdell, Axdersox, and Hioxsox. JJ., concur.